Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Figure 1, claims 1-9, 16 and 17 in the reply filed on 5/20/22 is acknowledged. The traversal is made on the grounds that:
“Applicant additionally notes that the Restriction Requirement fails to provide a logically presented technical reasoning containing the basic considerations behind the finding that claims 1-17 lack unity of invention. Instead, the Restriction Requirement provides conclusory statement that merely restate the unity of invention standard. See e.g., Office Action p. 3 (stating "[t]here is a search and/or examination burden . .. because . .. the varied technical terms and multiple subclasses.") Applicant notes that no other substantive reasoning is provided and further notes that no "technical terms" or "subclasses" were mentioned in the Restriction Requirement.”

	These arguments are not persuasive, because the claimed limitations are substantially different. Different inventive limitations require different search at different areas (different classes and subclasses...etc...). More importantly, the examiner's examination time is very limited. Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies, as well as multiple classes and subclasses need to be searched.  For Example:
Species 1, as shown in figure 1, shows the relay 100 with the structures of the armature 101 lies at least partially flat on the yoke 103 and a receiving depression 105 is partly formed in the armature 101; a bracket-shaped clamping spring 107 which surrounds the armature 101 and the yoke 103 on the end face in order to fix the armature 101 on the yoke 103, and has a first clamping limb 109-1, which is arranged in the receiving depression 105, and a second clamping limb 109-2, which lies on the yoke 103.
	Species 2, as shown in figure 2, shows the relay 100 with the different structures of the spring clips 201, 203 are adapted to act on the yoke 103 with a spring force acting in the direction of the armature 101.
	Species 3, as shown in figure 3, shows the other different structures of the relay , including the first clamping limb 109-1 has an angled tab 111 which engages elastically in a recess 113 formed in the receiving depression 105 of the armature 101; the bracket-shaped clamping spring 107 has a spring clip 201 which is formed at the angled tab 111 and at least partially lies on the yoke 103.
	Species 4, as shown in figure 4, shows the other different structures of the relay including the spring clip 201 has two flexible spring sections 205-1, 207-1, with which the spring clip 201 is U-shaped, and the two flexible spring sections 205-1, 207-1.
	Species 5, as shown in figure 5, shows the other different structures of the relay including the plate-shaped yoke support section 501 lies flat on the yoke support surface 129 and ends with one edge of the yoke limb 303. The electromagnetic coil 401 is also arranged on the yoke limb 303.
	Species 6, as shown in figures 6 and 7, shows the other different structures of the relay including the spring clips 201, 203 are each arranged at least partially at a distance from the first clamping limb 109-1, the second clamping limb 109-2, an armature end face 119 and/or a yoke end face 121.
	Species 7, as shown in figure 8, shows the other different structures of the relay including the bracket-shaped clamping spring 107 has a connecting plate 117 which connects the first clamping limb 109-1 to the second clamping limb 109-2. The connecting plate 117 lies on an armature end face 119 and/or on a yoke end face 121. The connecting plate 117 is rectangular in shape.
	Species 8, as shown in figure 9, shows the other different structures of the relay including the bracket-shaped clamping spring 107 has a curved connecting plate 117 which is formed at the second clamping limb 109-2, and wherein the curved connecting plate 117 has a curvature 901 which lies with a convex contact surface on the armature end face 119 and/or on the yoke end face 121.
	Species 9, as shown in figure 10, shows the other different structures of the relay including the armature 101 has a depression 301 in which the yoke 103 or at least one limb of the yoke 103 is arranged. With the depression 301, a working gap can be formed between the yoke 103 and the armature 101, which gap becomes larger with increasing distance from the armature end face 119.
	Species 10, as shown in figure 11A, shows the other different structures of the relay including the curvature 901 in the form of an at least partially lowered shape with a centrally arranged cylindrical depression, so that the connecting plate 117 lies on the armature end face with a convex surface on the armature face 119.
	Species 11, as shown in figures 11B, shows the other different structures of the relay including the curvature 901, a contact surface of the connecting plate 117 on the armature end face or on the yoke end face can be reduced.
	Species 12, as shown in figure 11C, shows the other different structures of the relay including the curvature 901 has a semicircular termination in the direction of the second clamping limb 109-2, which delimits the curvature 901. The bracket-shaped clamping spring 107 can in particular be an armature bearing spring.
Claims 1-9, 16 and 17 are allowable. The restriction requirement filed on 5/20/22, as set forth in the Office action mailed on 3/21/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 10-15 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the relay, comprising an armature; a yoke configured to be electromagnetically coupled to the armature, wherein the armature lies at least partially flat on the yoke, wherein a receiving depression is partly formed in the armature; and a bracket-shaped clamping spring which surrounds the armature and the yoke on an end face such that the armature is fixed on the yoke, wherein the bracket-shaped clamping spring has a first clamping limb which is arranged in the receiving depression and a second clamping limb which lies on the yoke, including along with the remaining limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 30, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837